                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO


WILMINGTON     SAVINGS    FUND
SOCIETY, FSB, D/B/A CHRISTIANA
TRUST, AS INDENTURE TRUSTEE,
FOR THE CSMC 2015-PR1 TRUST,
MORTGAGE-BACKED NOTES, SERIES
2015-PR1,

       Plaintiff,

                  v.                       Civil No. 19-1445 (FAB)

AMALCHI CASTILLO-SÁNCHEZ,

       Defendant.


                        MEMORANDUM AND ORDER

BESOSA, District Judge.

       Before the Court is Amalchi Castillo-Sánchez (“defendant”)’s

motion to dismiss, for lack of subject matter jurisdiction, the

complaint filed by Wilmington Savings Fund Society, FSB, d/b/a

Christiana Trust, as Indenture Trustee, for the CSMC 2015-PR1

Trust,   Mortgage-Backed     Notes,   Series     2015-PR1   (“plaintiff”).

(Docket No. 9.)

       Federal courts are courts of limited jurisdiction.             Destek

Grp., Inc. v. State of N.H. Pub. Utils. Comm’n, 318 F.3d 32, 38

(1st   Cir.   2003).   The   party    invoking   federal    subject   matter

jurisdiction shoulders the burden of establishing jurisdiction by

the preponderance of the evidence.         See Bank One, Tex., N.A. v.

Montle, 964 F.2d 48, 50 (1st Cir. 1992).
Civil No. 19-1445 (FAB)                                                2

     To invoke the Court’s diversity jurisdiction properly, a

plaintiff must demonstrate that the amount in controversy exceeds

$75,000 and that there is complete diversity of citizenship between

all plaintiffs and all defendants.    28 U.S.C. § 1332(a); Álvarez-

Torres v. Ryder Mem’l Hosp., Inc., 582 F.3d 47, 53 (1st Cir. 2009).

     A corporation is a citizen of every state in which it is

incorporated and where it has its principal place of business.        28

U.S.C. § 1332(c)(1).   To identify a corporation’s principal place

of business, courts use the “nerve center” test.      Hertz Corp. v.

Friend, 559 U.S. 77, 92–93 (2010).    A corporation’s nerve center

is the particular location from which its officers direct, control,

and coordinate the corporation’s activities.     Id.; Bearbones, Inc.

v. Peerless Indem. Ins. Co., 936 F.3d 12, 15 (1st Cir. 2019).

     Plaintiff’s   amended   complaint    alleges   that   it    is    a

corporation organized pursuant to the laws of Delaware.         (Docket

No. 13 at p. 1.)   Additionally, plaintiff states, its postal and

physical address are in that state.      Id.   Furthermore, according

to the amended complaint, plaintiff’s principal place of business

is located in Delaware.   Id.   Therefore, based on the allegations

in the amended complaint, plaintiff is a citizen of Delaware.         28

U.S.C. § 1332(c)(1); Hertz, 559 U.S. at 92–93; Bearbones, 936 F.3d

at 15.
Civil No. 19-1445 (FAB)                                                                 3

       A natural person is a citizen of the state where he is

domiciled.       See Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S.

826, 828 (1989); Hearts with Haiti, Inc. v. Kendrick, 856 F.3d 1,

2 (1st Cir. 2017).        “Domicile is ‘the place where [one] has his

true,    fixed   home    and    principal           establishment,   and   to     which,

whenever he is absent, he has the intention of returning.’” Hearts

with    Haiti,   856    F.3d   at    2   (alteration       in    original)    (quoting

Rodríguez-Díaz v. Sierra-Martínez, 853 F.2d 1027, 1029 (1st Cir.

1988)).

       Defendant states, “I am a resident of the state of Florida

where I have lived for the past 10 years.                      My drivers license of

the state of Florida shows my physical address which is [in

Florida].”         (Docket      No. 9          at     p. 2.)       Based     on    these

representations, the Court finds defendant is a citizen of Florida.

Newman-Green, 490 U.S. at 828; Hearts with Haiti, 856 F.3d at 2.

       Thus, there is complete diversity of citizenship between all

plaintiffs and all defendants.                      28 U.S.C. § 1332(a); Álvarez-

Torres,    582   F.3d    at    53.       The    amount    in    controversy       exceeds

$160,000. (Docket No. 13 at pp. 4–5.) As such, defendant’s motion

to dismiss, (Docket No. 9,) is DENIED.
Civil No. 19-1445 (FAB)                                           4

     IT IS SO ORDERED.

     San Juan, Puerto Rico, December 17, 2019.


                                   s/ Francisco A. Besosa
                                   FRANCISCO A. BESOSA
                                   UNITED STATES DISTRICT JUDGE
